DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 28th 2020 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (USPG-Pub 2010/0118236; hereafter “Kim236”) and Kwak et al. (USPG-Pub 2015/0103296; hereafter “Kwak”).
In regard to claim 12, Kim236 discloses a display panel (Fig 13) comprising: 
a first display substrate (100); 
a second display substrate (200) facing the first display substrate; and 
a column spacer (comprising 361a and 320) disposed between the first display substrate and the second display substrate,
wherein the first display substrate (100) comprises: 
a first base substrate (110); 
a thin film transistor (see Fig 13) disposed on the first base substrate (110), the thin film transistor comprising a gate electrode (124b), a first electrode (175b), a second electrode (173b), and an activation layer (154b); 
a first insulation layer (180p) disposed directly on and covering the thin film transistor; and 
a second layer (230) disposed on the first insulation layer (180p), the second layer comprising an opening (where column spacer comprised of 361a and 320 is) exposing a first portion of the first insulation layer (180p) overlapping the activation layer (154b), and 
wherein the column spacer (361a and 320) is disposed directly on the first portion to cover the activation layer (154b) and to shield a first color light having a determined wavelength range (par 119 describes the spacer to be made of black color organic material which will block all colors in the visible light wavelength spectrum).

Kwak teaches a color filter layer (L3) made of an insulating material (par 64).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim236 such that the second layer (color filters) are made of insulating materials as taught by Kwak for the purpose of reducing a parasitic capacitance between the TFT and the pixel electrode.
Additionally, Kim236 shows the activation layer (154b) almost entirely overlapped by an upper spacer portion (320). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim236 such that the upper portion of the column spacer was wide enough to cover the entire activation layer for the purpose of increasing the high viewing angle light blocking capabilities of the spacer near a position of liquid crystal misalignment to maintain display contrast at high viewing angles. It is noted this modification would result in the second insulation layer not overlapping the activation layer in a plan view. 

In regard to claim 13, Kim236 discloses that the first color light is blue light (black color material will absorb blue light).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kim236 (USPG-Pub 2010/0118236) and Kwak (USPG-Pub 2015/0103296) as applied to claim 12 above, and further in view of Kim723 (USPG-Pub 2013/0222723).

Kim723 (Fig 3) teaches a column spacer (200) comprising: a polymer resin; and a pigment or a dye dispersed in the polymer resin, the pigment or the dye being configured to shield the first color light (par 56).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the column spacer of Kim236 such that it’s made of a polymer resin and a black pigment or dye as taught by Kim723 for the purpose of utilizing a moldable and cheap material to make the manufacturing process easy, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Allowable Subject Matter
Claims 1-11 and 16-20 are allowed. The following is an examiner’s statement of reasons for allowance:
In regard to claim 1, the prior art fails to teach either singly or in combination a display device including “a conversion layer disposed on the second base substrate, the conversion layer being configured to absorb the first color light and emit a second color light”, in the combination required by claim 1.


In regard to claim 16, the prior art fails to teach either singly or in combination a method of manufacturing a display device including “forming an opening in the second insulation layer, the opening exposing a first portion of the first insulation layer overlapping the activation layer; forming, after forming the opening, a column spacer directly on the first portion covering the activation layer” in the combination required by claim 16. Light shielding spacers do not commonly extend through openings in insulation layers overlapping the activation layer. When they do, it’s often in a contact hole responsible for connecting a pixel electrode to a drain electrode (see Kwak, Fig 2A). In this case, the pixel electrode is between the column spacer and the first insulation layer. Therefore, these types of spacers in contact hole type openings will not be directly on the first portion covering the activation layer. Lacking any other prior art that discloses this feature, claim 16 is allowable.



Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
In regard to claim 15, the prior art fails to teach either singly or in combination a display device including “a conversion layer disposed on the second base substrate, the conversion layer being configured to absorb the first color light and emit a second color light”, in the combination required by claim 15.
While this feature can be found in the prior art, the structure of Kim236 (Fig 13), including the second insulation layer (230) and the column spacer (361a and 320), used to meet parent claim 12 is directly related to the inclusion of a color filter. It would not be obvious to modify Kim236 to include said features of claim 15 as one normally would not include a color filter before a color conversion layer in the optical path of a backlight, and making such a modification would include substantial changes to the physical arrangement of the second insulation layer and column spacer which has been precisely claimed. It is further noted that the first portion of the column spacer (361a) of Kim236 is present to define the shape of the color filter (par 116).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Response to Arguments
Applicant's arguments filed September 28th 2020 with regard to claim 12 have been fully considered but they are not persuasive. Applicant asserts that the prior art fails to disclose, teach, or suggest either singly or in combination all of the limitations of the claim and therefore the application is in condition for allowance. Specifically, applicant asserts that the prior art fails to disclose the limitations “the second insulation layer comprising an opening exposing a first portion of the first insulation layer overlapping the activation layer” and “the second insulation layer does not overlap the activation layer in a plan view” as:
1. The cited opening in layer 230 of Kim236 doesn’t count as an opening as the layer 230 is formed around spacer portion 361a, and
2. The prior art doesn’t teach or suggest “the second insulation layer does not overlap the activation layer in a plan view”
The examiner respectfully disagrees.

In regard to argument 1, the phrase “opening” is defined as an aperture, space, or gap. It doesn’t matter how a physical opening in a shape is formed as long as it is present. In Kim236, there is an apparent space in layer 230 where spacer 361a is. Accordingly, it constitutes an opening.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK D TEETS whose telephone number is (571)270-7641.  The examiner can normally be reached on Monday and Tuesday, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/MARK D TEETS/               Examiner, Art Unit 2871        

/EDWARD J GLICK/           Supervisory Patent Examiner, Art Unit 2871